Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Responsive to claim set entered 6/24/2021.

Claims Cancelled	1-161
 
Claims Pending	162-184 
Claims Under Consideration	162-184


Priority
This application has a filing date of 01/22/2019 and is a CON of 15/375,929 12/12/2016 PAT 10287576. 15/375,929 is a CON of 12/095,778 12/15/2008 PAT 9574189. 12/095,778 is a 371 of PCT/DK2006/000685 12/01/2006.
PCT/DK2006/000685 has PRO 60/741,490 12/02/2005

Acknowledgment is made of applicant's claim for foreign priority based on application PA 2005 01704 filed in Denmark on 12/1/2005 with a certified copy of the Danish document filed in grandparent application 12/905778.

Withdrawn Objection(s) and/or Rejection(s)
The sole rejection from the previous office action has been overcome by Applicant’s amendment.


New Claim Rejection(s)  – 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claim 162 is rejected under 35 U.S.C. 103(a) as being unpatentable over Morgan et al (US PG-Pub 20050158765 – IDS entry 1/15/2020 cite no. 65 at p 2 of 18) in view of Yowanto et al (US PG-Pub 20050208503  IDS entry 1/15/2020 at p 1 of 1)
	Morgan et al teach, throughout the document and especially the title, methods of synthesizing oligonucleotide encoded small molecule libraries. For example in two cycles of figure 5, Morgan et al teach:  (1) providing a display oligonucleotide with a chemical reaction site including a single reactive group (in the initial cycle) and an oligonucleotide terminus which may be used for chemical addition of a tag; (2)  providing a first reactant comprising one or more chemical entities capable of reacting with the chemical reaction site of the display oligonucleotide wherein the first reactant is 
Morgan et al do not teach chemical ligation per claim 162 (vii) and (xiii).
Yowanto et al teach, throughout the document and especially the title and figures 3-5, chemical ligation of oligonucleotides.
It would have been prima facie obvious for one of ordinary skill in the art, at the time the claimed invention was made to utilize the chemical ligation as in Yowanto et al for preparing an encoded library per Morgan et al.
One of ordinary skill in the art would have had reasonable expectation of success and would have been motivated to utilize the chemical ligation as in Yowanto et al for preparing an encoded library per Morgan et al for the benefit of lower cost, greater robustness under non-physiological conditions and/or less reaction sensitivity to non-natural structures (i.e. such as in preparing Morgan’s encoded library), all as noted by Yowanto  et al all in paragraph 0008. Accordingly, the above cited prior art suggests or .

Claim Objections
Claim 163 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Allowable Subject Matter
Claims 164-184 are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M. GROSS whose telephone number is (571)272-4446.  The examiner can normally be reached on M-F 9:30-6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 5712722876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CHRISTOPHER M GROSS
Primary Examiner
Art Unit 1639


/CHRISTOPHER M GROSS/
Primary Examiner, Art Unit 1639
16Sep 5:14 pm